Title: Thomas Jefferson to Benjamin Waterhouse, 3 March 1818
From: Jefferson, Thomas
To: Waterhouse, Benjamin


                    
                        Dear Sir
                        Monticello
Mar. 3. 18.
                    
                    I have just recieved your favor of Feb. 20. in which you observe that mr Wirt, in pa. 47. of his Life of Patrick Henry, quotes me as saying that ‘mr Henry certainly gave the first impulse to the ball of revolution.’ I well recollect to have used some such expression in a letter to him; and am tolerably certain that, our own state being the subject under contemplation, I must have used it with respect to that only. whether he has given it a more general aspect, I cannot say, as the passage is not in the page you quote, nor, after thumbing over much of the book, have I been able to find it. in page 417. there is something like it, but not the exact expression; and even there it may be doubted whether mr Wirt had his eye on Virginia alone, or on all the colonies. but the question Who commenced the revolution? is as difficult as that of the first inventors of a thousand good things. for example who first discovered the principle of Gravity? not Newton: for Galileo who died the year that Newton was born, had measured it’s force in the descent of gravid bodies. who invented the Lavoiserian chemistry? the English say Dr Black, by the preparatory discovery of latent heat. who invented the steam boat? was it Gerbert, the Marquis of Worcester, Newcomen, Savary, Papin, Fitch, Fulton? the fact is that one new idea leads to another, that to a 3d and so on thro’ a course of time, until some one, with whom no one of these ideas was original, combines all together, and produces what is justly called a new invention. I suppose it would be as difficult to trace our revolution to it’s first embryo. we do not know how long it was hatching in the British cabinet before they ventured to make the first of the experiments which were to develope it in the end and to produce compleat parliamentary supremacy. those you mention in Massachusets as preceding the stamp act might be the first visible symptoms of that design. the proposition of that act in 1764. was the first here. your opposition therefore preceded ours, as occasion was sooner given there than here. and the truth, I suppose is, that the opposition in every colony began whenever the encroachment was presented to it. this question of priority is as the enquiry would be Who first, of the 300. Spartans, offered his name to Leonidas? I shall be happy to see justice done to the merits of all, by the unexceptionable umpirage of dates & facts, and especially from the pen which is proposed to be employed in it.
                    I rejoice indeed to learn from you that mr Adams retains the strength of his memory, his faculties, his cheerfulness, and even his epistolary industry. this last is gone from me. the aversion has been growing on me for a considerable time, and now, near the close of 75. is become almost insuperable. I am much debilitated in body, and my memory sensibly on the wane. still however I enjoy good health and spirits, and am as industrious a reader as when a student at College. not of newspapers. these I have discarded. I relinquish, as I ought to do, all intermedling with public affairs, committing myself chearfully to the watch and care of those, for whom, in my turn, I have watched and cared. when I contemplate the immense advances in science, and discoveries in the arts which have been made within the period of my life, I look forward with confidence to equal advances by the present generation; and have no doubt they will consequently be as much wiser than we have been, as our fathers we than our fathers were, and they than the burners of witches. even the metaphysical contest, which you so pleasantly described to me in a former letter, will probably end in improvement, by clearing the mind of Platonic mysticism, & unintelligible jargon.   altho age is taking from me the power of communicating by letter with my friends, as industriously as heretofore, I shall still claim with them the same place they will ever hold in my affections, and on this ground, I with sincerity and pleasure assure you of my great esteem and respect.
                    Th: Jefferson
                